Exhibit 10.1

Rovi Corporation

2015 Senior Executive Company Incentive Plan

 

I. INTRODUCTION

 

  a. The Objective of the 2015 Senior Executive Company Incentive Plan (the
“Plan”) is to (i) enhance stockholder value by promoting strong linkages between
executive contributions and company performance; (ii) support achievement of the
business objectives of Rovi Corporation and its subsidiaries (the “Company”);
and (iii) promote retention of participating employees of the Company.

 

  b. Participants: This plan applies solely to the Chief Executive Officer and
the senior executives reporting directly to the Chief Executive Officer at Rovi
Corporation and its subsidiaries.

 

  c. Effective Date: This Plan is effective for the fiscal year 2015, beginning
January 1, 2015 through December 31, 2015. This Plan is limited in time and
expires automatically on December 31, 2015. All benefits under this Plan are
voluntary benefits. Participation in this Plan during fiscal year 2015 does not
convey any entitlement to participate in this or future plans or to the same or
similar bonus payment benefits.

 

  d. Changes in the Plan: The Company presently has no plans to change the Plan
during the fiscal year. However, this plan is a voluntary benefit provided by
the Company and by virtue of the fact that bonuses are not a contractual
entitlement and are paid at the sole discretion of the Company, the Company
reserves the right to modify the Plan, in total or in part, at any time. Any
such change must be in writing and approved by the Compensation Committee of the
Board of Directors. The Compensation Committee of the Board of Directors
reserves the right to interpret the Plan document as needed and such
interpretations shall be final, conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

 

  e. Entire Agreement: This Plan is the entire agreement between the Company and
the employee regarding the subject matter of this Plan and supersedes all prior
bonus or commission incentive plans, whether with Rovi Corporation or any
subsidiary or affiliate thereof, or any written or verbal representations
regarding the subject matter of this Plan.

 

II. ELIGIBILITY AND INCENTIVE PLAN ELEMENTS

 

  a. Eligibility: The participants are eligible for the incentive payout if they
meet the following requirements:

 

  •   Except as otherwise explicitly set forth in the Participant’s Incentive
Target Percentage Schedule (as defined in Section II below), are not currently
on a sales incentive or commission plan or any other significant form of
variable compensation (such as a services bonus plan)



--------------------------------------------------------------------------------

  •   Have a performance rating of Needs Development or above

 

  •   Do not have a performance rating of Unsatisfactory at the time of
calculation

 

  •   Are not on a performance improvement plan at the time of calculation and
have not received a written notice of warning or other disciplinary action
during the year that remains in effect at the time of calculation

AND

The participant must be employed in an incentive-eligible position on or before
the first working day of the last fiscal quarter of fiscal year 2015 and must be
employed by the Company on the day the bonus is paid to be eligible for a 2015
incentive payment. Participants may expect to receive their 2015 incentive
payment no later than March 15, 2016. Participants in the Plan with less than
one year of service will be eligible for a prorated incentive amount as set
forth in Proration Factor below. In no event will any individual accrue any
right or entitlement to any incentive under this Plan unless that individual is
employed by the Company on the day the bonus is paid.

Any exception to the above must be approved in writing by the Company’s
Compensation Committee.

 

  b. The Annual Base Salary in effect at the end of the fiscal year represents
the basis for the incentive calculation. Nothing in the Plan, or arising as a
result of a Participant’s participation in the Plan, shall prevent the Company
from changing a Participant’s Annual Base Salary at any time based on such
factors as the Company in its sole discretion determines appropriate.

 

  c. Incentive Target Percentage is a percentage level of base salary determined
by the employee’s position except as otherwise approved by the Compensation
Committee. These targets will be weighted by company and individual performance,
and will be set forth in an Incentive Target Percentage Schedule for each
Participant in substantially the form attached hereto as Schedule A.

 

  d. Individual Performance Factor (“IPF”) is based upon the manager’s
evaluation of performance and contribution for the fiscal year. Such evaluation
of performance will include measurement of the achievement of the 2015 Goals
established by each employee.

 

  e.

Company Performance Factor is based upon the Company achieving an established
worldwide revenue target and a worldwide operating profit target per the 2015
operating plan approved by the Board of Directors of the Company. The applicable
targets for fiscal year 2015 can be amended by the Compensation Committee of the
Board of Directors at any time during the fiscal year. Notwithstanding anything
to the contrary contained herein, the Compensation Committee has the discretion
to determine to pay less than the full amount (including to pay zero percent) of
the payout to which any Participant would otherwise be entitled, which
determination shall be based upon such factors as the Compensation Committee
determines appropriate (including without limitation as a result of the
Company’s



--------------------------------------------------------------------------------

  or a Participant’s failing to achieve one or more objectives with respect to
the fiscal year). When the Non-GAAP Revenue and Non-GAAP Operating Profit
percentages fall between the stated percentages on the matrix, the Performance
Factor will be determined using a straight-line interpolation approach. If the
Company (a) exceeds 120% of Non-GAAP Revenue and/or 140% of Non-GAAP Operating
Profit or (b) does not achieve70% of Non-GAAP Revenue and/or 70% of Non-GAAP
Operating Profit, the Company Performance Factor will be determined using the
grid below, provided however that the Company Performance factor may be modified
at the sole discretion of the Compensation Committee of the Board of Directors
for any reason, including in the event that such Company Performance is due to
an extraordinary or exceptional circumstance.

 

Non-

GAAP Revenue

as % of

Goal

120% 0.65 0.69 0.73 0.77 0.87 0.97 1.05 1.17 1.27 1.42 1.57 1.66 1.82 1.91 2.00
115% 0.65 0.69 0.73 0.77 0.87 0.97 1.04 1.15 1.24 1.37 1.50 1.58 1.74 1.83 1.94
110% 0.65 0.69 0.73 0.77 0.87 0.97 1.03 1.13 1.21 1.32 1.43 1.52 1.66 1.76 1.88
105% 0.65 0.69 0.73 0.77 0.87 0.97 1.02 1.10 1.18 1.27 1.36 1.44 1.58 1.69 1.82
100% 0.62 0.65 0.69 0.73 0.85 0.96 1.00 1.09 1.15 1.22 1.29 1.38 1.50 1.62 1.76
95% 0.54 0.58 0.61 0.65 0.77 0.91 0.97 1.01 1.08 1.13 1.19 1.26 1.37 1.49 1.64
90% 0.45 0.49 0.52 0.55 0.68 0.81 0.93 0.96 1.05 1.09 1.14 1.21 1.32 1.44 1.60
85% 0.41 0.44 0.47 0.50 0.63 0.77 0.90 0.92 1.02 1.05 1.10 1.16 1.27 1.39 1.55
80% 0.39 0.42 0.44 0.47 0.60 0.72 0.85 0.85 0.94 0.97 1.01 1.07 1.17 1.28 1.43
75% 0.36 0.39 0.42 0.44 0.56 0.68 0.79 0.76 0.85 0.88 0.92 0.97 1.07 1.17 1.31
70% 0.34 0.36 0.39 0.41 0.52 0.63 0.74 0.69 0.77 0.79 0.83 0.87 0.96 1.06 1.19
70% 75% 80% 85% 90% 95% 100% 105% 110% 115% 120% 125% 130% 135% 140% Non-GAAP
Operating Income as % of Goal

 

Example: Company Performance Actual Non-GAAP Revenue is 110% of Goal Actual
Non-GAAP Operating Profit is 120% of Goal Rovi Performance Factor 1.43

 

  f. Calculation of Incentive: With respect to each Participant, (1) the
“Company Performance Incentive” shall mean the Participant’s Annual Base Salary
times such Participant’s Incentive Target Percentage times the Company
Performance Factor times such Participant’s Company Performance Weighting times
such Participant’s Proration Factor; and (2) the “Individual Performance
Incentive” shall mean the Participant’s Annual Base Salary times such
Participant’s Incentive Target Percentage times such Participant’s Individual
Performance Weighting times such Participant’s Individual Performance Factor
times such Participant’s Proration Factor. The “Individual Performance Pool”
shall mean the sum of the Individual Performance Incentives for all
Participants.

 

  g.

Transfers and Terminations: Any employee who is a participant in the Plan and
who transfers to a new position not governed by this Plan will be eligible on a
pro-rata basis for the



--------------------------------------------------------------------------------

  applicable period and paid as defined by the Plan. Employees who transfer into
the Plan from another plan will be subject to proration as well, and
consequently will be eligible to receive an incentive payment based on their
participation in this Plan during fiscal year 2015 applying the Proration
Factors referred to below. Payments from the Plan are subject to reduction by
advances, unearned commission advances, draws or prorations and appropriate
withholdings. Any exceptions to the Plan must be in writing and approved by the
Compensation Committee.

A participant must be employed as of the day the bonus is paid to be eligible
for the year-end incentive. No incentive shall be deemed earned until the
payment date. If, prior to a payment date, an employee voluntarily resigns from
employment or the employee’s employment is terminated for cause, the employee
will not be eligible for any incentive payment. If, prior to a payment date, an
employee is terminated by the Company for reasons other than for cause, the
Compensation Committee shall have absolute discretion to determine if the
employee will remain eligible to receive any bonus payment, which bonus payment,
if awarded, shall be prorated for the portion of the Plan Year during which
employee was employed by the Company.

 

  h. Proration Factor accounts for the number of calendar days during the fiscal
year that the employee is in the incentive-eligible position. For example, the
proration factor for an employee who has been on the Plan the entire year will
be 1.00. For an employee who has been on the plan for 6 months, the factor will
be 0.50. Employees in the following situations will have a Proration Factor of
less than 1.00:

 

  •   Participants in the Plan who transferred to a new position not covered by
the Plan

 

  •   Employees who transferred from one incentive-eligible position to another
incentive-eligible position. Employees in this situation will have their
incentive prorated based on the length of time in each position.

 

  •   Employees who have been in the Plan less than 12 months (such as a new
hire)

 

  •   Employees who have been on a leave of absence of any length during the
fiscal year

 

  •   Employees working less than the full time standard work week will receive
an incentive prorated according to the following schedule:

 

Hours Worked

  

Incentive Eligibility

Less than full time > half time as defined by standard work week

   Prorated according to the average number of hours worked

Less than half time of standard work week

   Not incentive eligible

Any modification to the above schedule must be approved by the Chief Executive
Officer, the Chief Financial Officer and EVP of Human Resources in advance of
the year end close date.



--------------------------------------------------------------------------------

III. PRACTICES AND PROCEDURES

 

  a. Procedure:

 

  •   A copy of the Plan will be made available to each participant.

 

  •   All incentive payments will be made after all required or elected
withholdings have been deducted.

 

  b. Governing Law: This Plan is governed by the law of California and the
parties hereby submit to the exclusive jurisdiction of the County of Santa
Clara, California courts.



--------------------------------------------------------------------------------

SCHEDULE A

INCENTIVE TARGET PERCENTAGE SCHEDULE

 

Position

  

Target

  

Company
Performance
Weighting

  

Individual
Performance
Weighting

[Insert position, target and weighting of each factor for the participant]